Citation Nr: 0902556	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic low back pain.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1980 to May 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board previously remanded this matter in June 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
chronic low back pain.  The veteran alleges that he developed 
low back pain as a result of his service duties, including 
picking up Howitzer rounds, jumping on and off guns and 
walking with heavy packs.

The Board remanded this matter in June 2008.  The Board's 
remand directed that the veteran undergo a VA examination to 
determine whether his current low back disability is related 
service.  The veteran had a VA examination in August 2008.  
The examiner reviewed the claims file and provided an opinion 
regarding the issue of service connection for chronic low 
back pain.  The examiner's opinion did not include a 
rationale.  However, the June 2008 remand did not request 
that the examiner provide a rationale for the opinion.    

The United States Court of Appeals for Veterans Claims has 
held that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support [the] opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1993).  Therefore, on remand, 
the RO should obtain an addendum from the examiner who 
performed the June 2008 examination.  The examiner should 
review the claims file and the examination report and should 
provide an opinion, with a detailed rationale, regarding the 
etiology of the veteran's low back disability.

Although the Board sincerely regrets the additional delay to 
the veteran, it is necessary to ensure due process is 
followed and that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.  

Accordingly, the case is REMANDED for the following action:

1.	A copy of the August 2008 VA orthopedic 
examination should be forwarded to the 
appropriate examiner for review.  A 
copy of the claims file should also be 
made available to the examiner, and the 
examiner should indicate in the 
addendum that a review of the claims 
file was conducted. 

2.	The examiner is asked to provide an 
addendum to the August 2008 VA 
examination report.  The examiner is 
asked to state whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the veteran's current 
low back disability is related to the 
veteran's period of active service.  
The examiner is asked to specifically 
discuss the complaints of low back pain 
that were noted during service.  The 
examiner should provide a detailed 
rationale, with references to the 
record, for the opinion.  If the 
examiner who performed August 2008 
examination finds that a new 
examination is necessary in order to 
provide the requested opinion, then 
such an examination should be 
scheduled.

3.	Following the completion of the 
requested action, the RO should 
readjudicate the claim on appeal based 
on all of the evidence of record.  If 
the disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity 
to respond.    


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




